928 F.2d 1134
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul WATKINS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1689.
United States Court of Appeals, Sixth Circuit.
March 25, 1991.

E.D.Mich., 89-40217, Newblate, J.
E.D.Mich.
APPEAL DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff appeals the district court's order entered in his suit challenging the Secretary's denial of his application for social security disability benefits.  The district court remanded the case to the Secretary for further administrative proceedings regarding plaintiff's ability to perform a limited range of sedentary work.  An order remanding a case to have an agency reconsider the matter or receive additional evidence is not appealable.    Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir.1979);  Beach v. Bowen, 788 F.2d 1399, 1401 (8th Cir.1986);  Huie v. Bowen, 788 F.2d 698, 701 (11th Cir.1986).


3
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.